Citation Nr: 1221221	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  07-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sinusitis, to include as secondary to service-connected disability of deviated nasoseptum and depressed right nasal bone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.

In November 2009, the Veteran appeared at a Travel Board hearing at the RO before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is of record.  The Veteran was queried as to whether he wanted to present for an additional hearing; however, in February 2011, he responded that he did not wish to appear for another hearing and that his case should be considered on the evidence of record.

In March 2010 and April 2011, the Board remanded the matter for additional evidentiary development.


FINDING OF FACT

Sinusitis is not etiologically related to the Veteran's period of active service, nor is it proximately due to, the result of, or aggravated beyond the normal progress of the disorder by a service-connected disability, to include a deviated nasoseptum and depressed right nasal bone.


CONCLUSION OF LAW

The criteria for a grant of service connection for sinusitis have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in March 2006 communication, and the claim was thereafter readjudicated November 2006 and most recently in February 2012.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a November 2009 hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, it is determined that the prior remand instructions have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).
The March 2010 remand requested that an addendum opinion be obtained, which was accomplished in July 2010.  Such examination indicated the possible existence of additional evidence, and another remand ensued in April 2011.  The Veteran was contacted and asked to identify any additional outstanding records.  He did not respond.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Veteran alleges entitlement to service connection for nasal congestion/sinus drainage with headaches, also claimed as sinusitis, as secondary to service-connected disability of deviated nasoseptum and depressed right nasal bone.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding secondary service connection, the Board notes that service connection may be granted for a disability medically shown to be proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 349 (1995), the Court explained that the term "disability" as used in § 1110 refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated.

In this case, the Veteran filed his claim in September 2004.  As such, the revisions to 38 C.F.R. § 3.310 effective October 10, 2006, do not apply.  See 71 Fed. Reg. 52744 -52747 (Sept. 7, 2006).  These provisions state that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service-connected. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record as every item of evidence does not have the same probative value.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

A review of the service treatment records does not demonstrate complaints of, treatment for, or a diagnosis of nasal congestion, sinus drainage with headaches, or sinusitis.  Service treatment records demonstrate that the Veteran fractured his nose in December 1966, with additional trauma in March 1967.  

In February 2004, a post-service treatment record from Dr. Crossley indicates that the Veteran's sinusitis is aggravated by the septal deviation.  A CT Scan had revealed chronic left maxillary and ethmoid sinusitis with a septal deviation.  

In September 2004, Dr. Crossley indicated that he had reviewed the Veteran's service treatment records and that he noted a history of two major nasal traumas.  Although they had reduced, the Veteran continued to experience depressed fracture of the right nose with severe septal deviation.  This interfered with breathing and resulted in repetitive sinusitis-type problems.  An open reduction nasal fracture, septal reconstruction and turbinate reduction were recommended.

The Veteran was afforded a VA examination in January 2005.  He presented with complaints of difficulties breathing through the right side of his nose.  He experienced more trouble breathing through his nose at night but very little trouble during the day.  The examiner noted that the Veteran did not give a history suggestive of sinusitis.  The Veteran had reported no history of treatment for treatment of sinusitis until he began seeing Dr. Crossley in February 2004.  Physical examination of the nose revealed approximately 2mm. depression of the right nasal bone.  The left nasal bone was in the proper position.  The nasoseptum was markedly deviated into the right airway casing approximately 60 percent right nasal airway obstruction.  The left nasal airway was excellent.  There was no pus, polyps, or blood seen in the nose.  There was minimal tenderness to pressure over the frontal and maxillary sinuses.  The Veteran was diagnosed as having a depressed right nasal bone and deviated  nasoseptum with deviated nasal airway obstruction; the examiner opined that these were the only residuals of the Veteran's nasal trauma.  

Upon VA examination dated in November 2006, the Veteran presented with complaints of interference with breathing through his nose.  The examiner indicated that the Veteran had no history suggestive of acute or chronic sinusitis.  Physical examination demonstrated that the right nasal bone was mildly depressed.  The nasal tip was moderately  collapsed.  The nasal septum was slightly deviated into the right nasal airway, causing 25-35 percent nasal airway obstruction. The Veteran, however, still had a very adequate nasal airway on the right and an excellent airway on the left.  The nasal septum was not obstructing his sinuses and the examiner indicated that he did think that it was playing in a part in recurrent respiratory or sinus infections.  Frontal and maxillary sinuses translluminated well, which ruled out acute and chronic sinusitis.  Sinus x-rays taken in January 2005 were normal.  The diagnosis was mild depression of the right nasal bone with some collapse of the nasal tip and deviation of the nasal septum to the right.   The examiner specifically opined that the Veteran did not have a diagnosis of acute or chronic sinusitis.  He disagreed with Dr. Crossley's finding that the Veteran's nasal fracture with septal deviation was causing repetitive sinusitis or that the Veteran required nasal surgery.  Regarding the January 2004 x-ray findings of moderate mucosal thickening in the left maxillary and left ethmoid sinuses, the examiner opined that it was as likely as not due to allergic swelling in those sinuses.  The examiner concluded that it was less likely than not that the Veteran's sinusitis was caused by, or aggravated by the service-connected nasal fracture and septal deviation.  The reasoning for his opinion was that the Veteran's septal deviation was not significant enough to obstruct a nasal sinus.  Additionally, sinus x-rays were normal in January 2005 and upon examination.  

In October 2005, Dr. Crossley submitted that the Veteran had experienced two major nasal traumas during service and currently experiences a depressed nasal fracture on the right side of his nose with a severe septal deviation that results in total nasal obstruction, especially on the right side.  This is not only obstructive but also causes repetitive sinusitis problems.  

In compliance with a March 2010 Board remand, the Veteran was afforded an additional VA examination in July 2010.  At that time, the VA examiner determined that there was no evidence of acute or chronic sinusitis.  He also opined that it was less likely than not that the Veteran's service connected deviated nasal septum and depressed right nasal bone cause or aggravated  any current nasal congestion/sinus drainage with headaches.  The examiner noted that the Veteran did not agree with his diagnosis and the examiner strongly suggested that the Veteran get a second opinion at the Durham, VA, and that he should undergo a CT sinus scan.  Per the later remand in April 2011, the Veteran was contacted to determine whether additional evidence existed, including any follow-up or second opinions he may have pursued.  However, he did not respond indicating that further private evidence is outstanding.  

Regarding additional VA records, treatment reports in 2010 and 2011 reflect complaints of rhinitis and nasal stuffiness, deemed symptoms of the deviated nasal septum.  Such reports do not diagnose sinusitis.  

The Veteran underwent CT sinus scan in August 2010.  There was no significant mucosal thickening involving any of the paranasal sinuses.  There was a rightward deviation of the nasal septum.  There were no air-fluid levels or bony thickening.  The ostiomeatal complexes were patent.  It was determined that there was no evidence of chronic sinusitis.  
	
Upon review of the aforementioned evidence, the Board finds that service connection is not warranted for nasal congestion/sinus drainage with headaches, also claimed as sinusitis, to include as secondary to a service-connected disability.

As noted, in order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, the record contains various medical opinions which address whether the Veteran currently has sinusitis.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), United States Court of Appeals for Veterans Claims (Court) stated: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators. 

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board has taken all medical opinions of record into consideration and finds that the January 2005, November 2006, and July 2010 examiners' opinions are more probative than Dr. Crossley's September 2004 and October 2005 statements.

First, the basis of the VA examiners' opinions covered a much broader scope, with the Veteran's entire medical history in consideration, as all three VA examiners provided a detailed medical history of the Veteran's complaints, symptoms, treatments, and testing, and both indicated their review of the claims files.  The VA examiners have had access to a more comprehensive, documented history of the Veteran's medical treatment in-service and post-service.  The Veteran's private physician, indicated in his September 2004 letter that the Veteran showed him some military records from the mid-sixties, but it does not appear he had access to the entirety of the service records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While Dr. Crossley indicated that the Veteran had "sinusitis type problems," careful review of the claims file fails to show any service or post-service VA or diagnosis of sinusitis.  Sinusitis has not appeared on the Veteran's VA active problems list during the course of the appeal.  Rather, the Veteran's VA active problems list indicates deviated nasal septum with complaints of chronic sinusitis.  

Additionally, all three VA examination reports included laboratory and diagnostic test results in the report, which determined that there was no evidence of acute or chronic sinusitis.  In this respect, X-rays of the sinuses were normal upon examination.  Additionally, the Veteran underwent a CT sinus scan in August 2012, wherein there was also no evidence of sinusitis.  

The Board acknowledges Dr. Crossley's submission of February 2004 CT scan that demonstrated chronic left maxillary and ethmoid sinusitis and his opinion that depressed fracture of the nose with severe septal deviation resulted in repetitive sinusitis.  However, multiple VA examinations have not been able to confirm the presence of sinusitis.  Moreover, the November 2006 opined that the January 2004 findings were most likely due to allergic swelling.

The Board acknowledges that the Veteran is competent to report symptoms of nasal congestion and sinus drainage with headaches; however, he is not competent to render a diagnosis of sinusitis, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).  Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1).  Because the in-service and post-service clinicians are so qualified, their medical opinions constitute competent medical evidence. 

In the absence of proof of a current disability, there can be no valid claim for service connection. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because there is no evidence of a diagnosis of chronic sinusitis which manifested during service, no diagnosis of sinusitis thereafter, and no corroborated diagnosis of sinusitis during the pendency of the claim. 38 C.F.R. § 3.303(b). 

The preponderance of the evidence is against the award of service connection for sinusitis and hay fever; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). As such, the Veteran's claim for service connection for sinusitis is denied.


ORDER

Service connection for sinusitis, to include as secondary to service-connected disability of deviated nasoseptum and depressed right nasal bone, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


